Investor Contact: Enrique Mayor-Mora 877-784-7167 NEWS RELEASE Media Contact: Hill & Knowlton 786-553-1542 DENNY’S CORPORATION REPORTS RESULTS FOR FOURTH QUARTER AND FULL YEAR 2009 Denny’s Provides Full Year 2010 Guidance SPARTANBURG, S.C., February 17th, 2010 – Denny’s Corporation (NASDAQ: DENN) today reported results for its fourth quarter and year ended December 30th, Full Year Summary · Opened forty new restaurants and delivered positive system unit growth of ten restaurants · Sold eighty-one company restaurants under Denny’s Franchise Growth Initiative (FGI); franchised restaurants are now 85% of Denny’s system · Net income of $41.6 million, including $19.4 million of gains on sale of assets · Adjusted income before taxes* grew $6.8 million, or 29%, to $30.0 million · Generated $40.7 million in cash proceeds from asset sales and reduced outstanding debt by $49.0 million · Same-store sales decreased 3.7% at company units and 5.2% at franchised units · Company restaurant operating margin improved 2.4 percentage points to 14.5% of sales, of which 1.1 percentage points, or $5.2 million, was from favorable workers’ compensation claims development Fourth Quarter Summary · Opened ten new restaurants all of which were franchise units · Sold twenty-two company restaurants under Denny’s Franchise Growth Initiative (FGI) · Net income increased $21.4 million, which included $11.8 million more in gains on sales of assets · Adjusted income before taxes* grew $2.0 million, or 29%, to $9.1 million · Generated $19.9 million in cash proceeds from asset sales and reduced outstanding debt by $26.9 million · Same-store sales decreased 6.1% at company units and 7.2% at franchised units · Company restaurant operating margin improved 4.5 percentage points to 16.3% of sales, of which 2.8 percentage points, or $3.0 million, was from favorable workers’ compensation claims development Nelson Marchioli, President and Chief Executive Officer, stated, “In 2009, Denny’s continued to make significant progress towards its strategic goals of building new units and growing the system’s net unit count, refranchising company units, paying down debt, and growing profitability. The strength of Denny’s emerging business model is evidenced in our ability to deliver on these accomplishments despite the difficult economic environment that put significant pressure on the industry’s, and Denny’s, same-store sales.” “While the outlook for the industry remains challenging we are committed to improving our same-store sales trends for both franchise and company restaurants. Our goal is to drive sales through the combination of increased media presence, a heavier focus on value pricing and limited time offers and operational initiatives that enhance the guest experience. To kick off 2010, we built on the tremendous success of last year’s ‘Free Grand Slam’ Super Bowl promotion. This year we drove approximately 2 million guests into Denny’s across the country for the day, including 7% more than last year during the promotional hours. To drive repeat business, we also included the reintroduction of America to Denny’s Birthday Club in this year’s Super Bowl. We will attempt to build on this great promotion by effectively implementing and executing on our sales initiatives with the goal of improving guest trends over time.” Fourth Quarter Results For the fourth quarter of 2009, Denny’s reported total operating revenue, including company restaurant sales and franchise revenue, of $140.5 million compared with $184.7 million in the prior yearquarter.Company restaurant sales decreased $43.5 million primarily due to 73 fewer equivalent company restaurants compared with the prior year quarter. The decrease in restaurants resulted from the sale of company restaurants to franchisees under FGI.During the fourth quarter, Denny’s sold twenty-two restaurants to franchisee operators and closed one company restaurant. Company restaurant operating margin (as a percentage of company restaurant sales) was 16.3%, an increase of 4.5 percentage points compared with the same period last year. Excluding the workers’ compensation benefit of $3.0 million noted below, company operating margin would have been 13.3%.The improved margin rate was also driven by the factors discussed below. Product costs decreased 0.7 percentage points to 23.7% of sales primarily due to the impact of a slightly higher average guest check, strong food waste management and flat commodity costs. This decrease was partially offset by a higher mix of value priced menu items. Payroll and benefit costs decreased 2.5 percentage points to 38.6% of sales. Excluding $3.0 million of favorable workers’ compensation claims development, payroll and benefits costs would have been 41.7%.Management and team labor efficiency gains realized through FGI, management staffing improvements, and crew labor productivity gains were largely offset by the deleveraging effect of lower sales. Occupancy costs decreased 0.4 percentage points to 6.3% of sales primarily due to negative development of general liability claims in the prior year quarter. This was partially offset by the deleveraging effect of lower sales and the impact of the 53rd week in 2008. Other operating costs decreased 1.0 percentage points. Utility costs decreased 0.7 percentage points to 4.3% due to lower natural gas and electric rates. Repairs and maintenance expense decreased 0.2 percentage points. Marketing expenses increased 1.3 percentage points to 5.4% of sales primarily due to a corporate investment of 0.9 percentage points in media and 0.2 percentage points from the establishment of local market advertising cooperatives with Denny’s franchisees.
